IN THE SUPRElME COURT OF THE STATE OF MONTANA



IN THE MATTER OF AMENDING
RULE 23, M.R.APP.P., TO REQUIRE THE
INCLUSION OF A COPY OF THE ORIGINAL                                                  ORDER
BRIEF SAVED TO A DISC OR CD                                                          rzc Pro Tune
WHEN THE BRIEF IS FILED


         On February 4,2003, we entered an order amending Rule 23(B), M.R.App.P.. The

purpose of our order was to require disc or CD copies of briefs to be filed with the briefs

from and after April 1.2003. Unfortunately, the placement in the Rule of the language added

was not correct. Accordingly, this order is necessary to correct that error.

         This Court has been advised that the State Law Library will be able to make briefs

filed in this Court available on line more quickly if the brief does not have to be first

optically scanned by library personnel, but instead can be input directly from a computer disc

or CD.

         Therefore, in order to better utilize the time and resources of the State Law Library

and in order to make briefs filed in this Court more readily available to the bench, bar and

public via the State Law Library website,

        IT IS ORDERED that Rule 23, M.R.App.P., is amended by adding thereto a paragraph

(i), to follow paragraph (h), as follows:

                (i) Disc copy of briefs. There shall be included with original briefs filed
        under this Rule and under Rule 17, one copy of the brief saved to either a 3 %"
        floppy disc or to a CD. This rule shall not apply to hand-written briefs or to
        those typed on a typewriter. Failure to include the disc or CD with the original
    -
        brief shall not be grounds for dismissal or for refusal - theb-rief.-_
                                                   --          -
                                                                 to file                    - -- -   --
       IT IS ORDEWD that our February 4, 2003, order is vacated and that this order is

substituted therefore, nunc pro tunc.

       IT IS FURTHER ORDERED that this amendment shall be applicable to briefs filed

on and after April 1,2003.

       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order by

mail to each clerk of the district court; to the Executive Director of the State Bar of Montana

with a request that this Order be published in the next available issue of the Montana Lawyer

and be posted to the Bar's website; to the State Law Librarian with the request that this Order

be posted to the Law Library's website; and to Gregory J. Petesch, Code Conmissioner &

Director of Legal Services.

       DATED this              of March, 2003.